DETAILED ACTION
This Final Office Action is in response to amendments filed 3/3/2022.
Claims 1, 4, 5, 7, and 10 have been amended.
Claims 1-10 are pending.
Response to Arguments
Objection to the Drawings
On page 7 of Remarks filed 3/3/2022, the Applicant contends that incorporating descriptive legends would lead to “clutter,” which is a position that USPTO guidelines discourages.
The Examiner respectfully disagrees. MPEP 1.84(o) reads “Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.” In this particular case, the Examiner has required legends for particular components of Figures 1 and 2. As discussed in the Office Action mailed 9/3/2021 and repeated in the present Office Action, components 1, 10, 20, 21, 22, 23, 31, 40, and 50 of Figure 1 and components 33, 34, 35, and 36 of Figure 2 require labels, given that one of ordinary skill in the art would not be able to interpret these figures without manually labeling these components with guidance from the specification. The Applicant is encouraged to use as few words as possible to prevent clutter, as long as the figures can be reasonably interpreted. The objection to the drawings has been maintained.
Objection to the Specification
Due to the amendments of the specification filed 3/3/2022, the objection to the specification has been withdrawn.
Objections to the Claims
Due to the arguments on pages 7-8 of Remarks, the objections to claims 1, 4, and 10 have been withdrawn.
Rejections under 35 U.S.C. 112
The amendments of claims 4 and 5 do not resolve the issues under 35 U.S.C. 112(b) discussed in the Office Action mailed 9/3/2021. The rejections of claims 4 and 5 under 35 U.S.C. 112(b) are maintained.
For further clarification, the limitation of the locomotion signal mean values and/or standard deviations for the locomotion signals have windows of different duration cannot be clearly interpreted. Several different interpretations can be made from this claim language, and one of ordinary skill in the art cannot reasonably determine the correct interpretation. For example, in light of the “and/or” limitation, the claim language may be interpreted as (1) “locomotion signal mean values” having windows of different duration, (2) “standard deviations” having windows of different duration,” or (3) “locomotion signal mean values” having windows of different duration from “standard deviations.” The interpretations of (1) and (2) would incite further issues under 35 U.S.C. 112; however, the “and/or” limitation forces the perspective that the interpretations of (1) and (2) should be considered.
Rejections under 35 U.S.C. 102/103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference is applied in combination with Knosmann to teach the amendments filed 3/3/2022.
Drawings
The drawings are objected to because Figures 1 and 2 require descriptive legends. Specifically, components 1, 10, 20, 21, 22, 23, 31, 40, and 50 of Figure 1 and components 33, 34, 35, and 36 of Figure 2 require labels, given that one of ordinary skill in the art would not be able to interpret these figures without manually labeling these components with guidance from the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the locomotion signal mean values and/or standard deviations for the locomotion signals have windows of different duration, and the determining apparatus is configured to determine the locomotion signal mean values and/or standard deviations for the locomotion signals obtained in the time windows of different duration (emphasis added). It is unclear how to interpret the plural time windows of different duration. Specifically, it cannot be reasonably determined whether it is the locomotion signal mean values that have time windows of different duration from the standard deviations for the locomotion signals or whether it is one locomotion signal mean value or one standard deviation that has a time window of different duration from a different locomotion signal mean value or standard deviation, respectively. The claimed feature does not clearly correspond with the disclosed invention described in [0038] of the specification filed 2/14/2020, in light of depending claim 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Knosmann et al. (translation of WO 2008/086850 A1), hereinafter Knosmann, in view of Mizukoshi (US 5,373,446), hereinafter Mizukoshi.
Claim 1
Knosmann discloses the claimed device (see Figure 3) for determining a tachometer characteristic curve of a motor vehicle (see at least Figure 1, depicting the shaded learning area in which calibration of the tacho signal is performed by the inventive method, where “characteristic curves” are defined for different lateral accelerations aq with respect to vehicle speed v and yaw rate), comprising: 
a detection apparatus (i.e. sensors 4, 5 in Figure 3) which is configured to detect locomotion of the motor vehicle and convert it into corresponding locomotion signals (see at least page 7, lines 260-265); and 
a determining apparatus (i.e. electronic unit 3 in Figure 3). 
Knosmann further discloses that the determining apparatus is configured to derive speed values from the locomotion signals, which speed values characterize the speed of the vehicle (see at least page 5, lines 170-172, regarding that the speed of the front wheels are determined from speed sensors provided on the front wheels).
Knosmann further discloses that the determining apparatus is configured to determine a locomotion signal mean value (i.e. mean value of the relative deviations of the tachograph signal and the calculated vehicle speed) from the locomotion signals in which a fluctuation of the locomotion signals and/or of the speed values lies within a predefined fluctuation range (see at least page 5, lines 177-193, with respect to the equations, regarding that the mean value of the relative deviations are within a specified range and requirements for valid measurements are met; page 6, lines 222-233, with respect to Figure 1, regarding the range limitations of vehicle speed between 10 km/h and 40 km/h). Knosmann further discloses that the locomotion signals are obtained in at least one time window (see at least page 6, lines 227-232, regarding that a learning interval is used for determining the vehicle speed of 130 program runs or 400 ms; page 3, lines 105-117). It is clear that signals from sensors 4, 5 (i.e. “locomotion signals”) are obtained for each program run in order to calculate vehicle speed.
Knosmann further discloses that the determining apparatus is configured to determine a speed mean value (i.e. mean value of the front wheel speed v) from the speed values which have been derived from the locomotion signals (see at least page 5, lines 177-186, with respect to the equations, regarding that the mean value of the front wheel speed v corresponds to the signal on the tachograph). Knosmann further discloses that the locomotion signals are obtained in the at least one time window (see at least page 6, lines 227-232, regarding that a learning interval is used for determining the vehicle speed of 130 program runs or 400 ms; page 3, lines 105-117). It is clear that signals from sensors 4, 5 (i.e. “locomotion signals”) are obtained for each program run in order to calculate vehicle speed.
Knosmann further discloses that the determining apparatus is configured to change a tachometer characteristic curve which is already present (see at least Figure 1, depicting the changes of the “characteristic curve” according to variations in lateral acceleration aq).
Knosmann further discloses that the determining apparatus is configured to form a tachometer curve by means of which tachometer characteristic curve locomotion signals and speed values are converted into one another (see at least page 4, lines 129-132, regarding the speed signal from the tachograph is compared with the vehicle speed determined from a yaw rate measured by a sensor and the curvature of the curve, described on pages 4-5, lines 162-165; Figure 1, depicting a “tachometer curve” formed from vehicle speed v (i.e. “speed values”) and yaw rate (i.e. “locomotion signals”)). The limitations of “tachometer characteristic curve locomotion signals” and “speed values” do not have claimed relationships to other elements in the claim and therefore, are interpreted under the broadest reasonable interpretation.
While Knosmann discloses the use of the “locomotion signal mean value” and “speed mean value” to determine whether or not to generate a message regarding a faulty speedometer or request for recalibration, Knosmann does not specifically disclose forming the tachometer curve on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value. However, it would be obvious to filter signals that fall outside of a specified range, so as to display accurate speed values associated with the tachometer curve of Knosmann.
Specifically, Mizukoshi discloses a similar device (i.e. vehicle ground-speed detecting apparatus, depicted in Figure 1) comprising a ground-speed sensor 14, described as detecting the rotations speed of a while of a vehicle in col. 2, lines 14-26 (similar to the detection apparatus taught by Knosmann) and a signal processing device 16 (similar to the determining apparatus taught by Knosmann) which is configured to derive ground-speed X (similar to the speed values taught by Knosmann) (see at least col. 5, lines 35-46, with respect to step S1 of Figure 2), determine average ground-speed M (similar to the locomotion speed mean value taught by Knosmann) (see at least col. 5, line 46-col. 6, line 19, with respect to steps S2, S3, and S4 of Figure 2, regarding that the average ground-speed M of a particular number of samples stored in RAM is calculated based on the ground-speed X determined in step S1, where the ground-speed X lies within upper and lower limit values, define in steps S3 and S4), and determine proper vehicle ground-speed (similar to the speed mean value taught by Knosmann) (see at least col. 5, line 55-col. 6, line 19, with respect to steps S5 and S6 in Figure 2, regarding that the proper vehicle ground-speed is determined as the ground-speed X that is within the defined upper and lower limit values of steps S3 and S4).
Mizukoshi further discloses one or more mean value pairs (i.e. ground-speed X and average ground-speed M), where the “mean value pairs” are used to remove ground-speed values that fall outside of the defined upper and lower limit values (see at least col. 5, line 55-col. 6, line 19, with respect to steps S3 and S4, regarding the combination of ground-speed X and average ground-speed M). The technique of using “one or more mean value pairs” of Mizukoshi is applied to the tachometer curve of Knosmann, so as to form a tachometer characteristic curve on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value, where the tachometer characteristic curve of Knosmann is only provided with proper speed values.
Since the systems of Knosmann and Mizukoshi are directed to the same purpose, i.e. determining the speed of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Knosmann, so as to form a tachometer characteristic curve on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value, in light of Mizukoshi, with the predictable result of correcting vehicle ground-speed when the ground-speed does not fall within a permission range (abstract of Mizukoshi).
Claim 10
The combination of Knosmann and Mizukoshi discloses the claimed method for determining a tachometer characteristic curve of a motor vehicle, as discussed in the rejection of claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knosmann in view of Mizukoshi, and in further view of Isermann et al. (US 6,446,018 B1), hereinafter Isermann.
Claim 2
While Knosmann discloses the use of a wheel speed sensor to derive speed values, Knosmann does not disclose that the speed values are derived on the basis of a predefined characteristic curve.  
Isermann discloses the technique of deriving wheel speed (similar to the speed values taught by Knosmann) from signals generated by a wheel speed sensor (similar to the locomotion signals) on the basis of a predefined characteristic curve (see at least claim 5).
Since the systems of Isermann and Knosmann are directed to the same purpose, i.e. deriving speed values from a wheel speed sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Knosmann, such that the determining apparatus is configured to derive the speed values from the locomotion signals on the basis of a predefined characteristic curve, in the same manner that Isermann derives wheel speed from signals generated by a wheel speed sensor on the basis of a predefined characteristic curve, with the predictable result of compensating for inaccuracies in a wheel speed sensor (abstract of Isermann).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Knosmann in view of Isermann, and in further view of Official Notice.
Claim 3
Knosmann further discloses that the fluctuation of the locomotion signals is the relative deviation of the locomotion signals, obtained in the at least one time window, from the associated locomotion signal mean value, as discussed in the rejection of claim 1. Knosmann does not disclose the fluctuation as being the standard deviation, as claimed. However, the use of standard deviation is a known alternative to relative deviation, and it would be obvious to one of ordinary skill in the art to use standard deviation instead of relative deviation, due to its well known convenience.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculated relative deviation of the locomotion signals of Knosmann to be a standard deviation, with the predictable result of using a known alternative estimate of precision that would achieve the same results.
Claims 4 and 5
Due to the issues discussed in the rejection of claim 4 under 35 U.S.C. 112(b), prior art cannot be reasonably applied to claims 4 and 5.
Allowable Subject Matter
Any allowable subject matter that may exist in the limitations of claims 6-9 cannot be clearly indicated due to the issues discussed in the rejections under 35 U.S.C. 112(b). Additionally, suggestions are provided in the rejections of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661